NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                        No: 12-4048
                                      ______________

                      TELESWEEPS OF BUTLER VALLEY, INC.,
                                  Appellant

                                               v.

    ATTORNEY GENERAL OF THE COMMONWEALTH OF PENNSYLVANIA;
          DISTRICT ATTORNEY OF THE COUNTY OF LUZERNE

                                      _______________

                        Appeal from the United States District Court
                          For the Middle District of Pennsylvania
                                  (Civ. No. 3-12-cv-01374)
                        District Judge: Honorable Robert D. Mariani
                                      ______________

                        Submitted Under Third Circuit LAR 34.1(a)
                                   September 11, 2013

         Before: McKEE, Chief Judge, SMITH and SLOVITER, Circuit Judges

                              (Opinion Filed: October 7, 2013)
                                     ______________

                                         OPINION
                                      ______________

McKEE, Chief Judge.

       Telesweeps of Butler Valley, Inc. appeals the district court’s denial of its motion

for a temporary restraining order and preliminary injunction. As we explain, we will

affirm substantially for the reasons set forth by the district court.
       Telesweeps filed a 42 U.S.C. § 1983 action against the Attorney General of the

Commonwealth of Pennsylvania and the District Attorney of Luzerne County seeking,

inter alia, a declaration that Act 81 of 2012, 18 Pa. Cons. Stat. § 5513(a.1) (2012),

violated its freedom of speech and denied it due process of law. It also filed a motion for

a temporary restraining order and a preliminary injunction to enjoin the enforcement of

Act 81 of 2012.

       In denying relief, the district court found, inter alia, that Telesweeps had failed to

show a likelihood of success on the merits because Act 81 of 2012 regulates gambling

and does not implicate protected speech. The district court also found that even if the Act

did implicate speech, the speech effected was unprotected commercial speech. The

district court also rejected an argument that Act 81 is both facially overbroad and void for

vagueness. Telesweeps “raised” those claims but did not brief them.Telesweeps of Butler

Valley, Inc. v. Attorney Gen. of Pa., No. 3-12-cv-1374, 2012 WL 4839010 (M.D. Pa. Oct.

10, 2012). This appeal followed.

       In its thoughtful Memorandum Opinion, the district court carefully and thoroughly

explained its reasons for finding that Telesweeps had failed to show a reasonable

probability of success on its claims. The court’s well reasoned analysis, adequately and

accurately disposed of each of the claims Telesweeps raised. We will affirm the order of

the district court dismissing Telesweep’s action substantially for the reasons set forth in

its Memorandum Opinion.




                                              2